Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Arguments
Applicant's arguments filed 25 August 2021 have been fully considered but they are not persuasive.
Regarding claims 29 and 52, the applicant argues that none of the references, alone or in combination, discloses providing the data record describing the geometric parameters of the spectacle frame as at least one three-dimensional point cloud. 
The examiner respectfully disagrees with the applicant.  It is noted that Fonte discloses providing the data record describing the geometric parameters of the spectacle frame as at least one three-dimensional point cloud (figs. 30 and 31; par. 38, 169, 170, 178-181, “A model or 3D model includes a point-cloud…”, “a 3D parametric model is created by the eyewear manufacturer, including the frames and or frames and lenses”).

Regarding claims 34, 36, and 37, the applicant argues that none of the references, alone or in combination, discloses wherein the data record describing the geometric parameters of the spectacle frame is generated with at least one of: a segmentation of the silhouettes of the spectacle frame in the individual images, a 3D reconstruction method, or a machine learning method.
The examiner respectfully disagrees with the applicant.  It is noted that Fonte discloses wherein the data record describing the geometric parameters of the spectacle frame is generated with at least one of: a segmentation of the silhouettes of the spectacle frame in the individual images, a 3D reconstruction method, or a machine learning method (figs. 30, 31; pars. 128, 129, 132-159, and also note pars. 178-181, where the images of the spectacle frame are shown and the parameters of the spectacle frame is automatically adapted to align with the facial features of the user).

Regarding claims 50, the applicant argues that none of the references, alone or in combination, discloses calculate the centration parameters from the geometric parameters describing the spectacle frame and describing the position of the eyes, wherein the geometric parameters describing the geometric parameters of the spectacle frame and the geometric parameters describing the position of the eyes are related to one another without provision of a reference object defining a position or orientation in space or defining a scale.
The examiner respectfully disagrees with the applicant.  It is noted that Fonte discloses calculate the centration parameters from the geometric parameters describing the spectacle frame and describing the position of the eyes, wherein the geometric parameters describing the geometric parameters of the spectacle frame and the geometric parameters describing the position of the eyes are related to one another without provision of a reference object defining a position or orientation in space or defining a scale (figs. 30 and 31; pars. 128, 129, 132-159, 178-181, also note that 121 and 142 where reference object may not be needed because of other technologies such as depth detection is used to determine the distances in the images to produce 3D models).

Regarding claims 51, the applicant argues that none of the references, alone or in combination, discloses calculate the centration parameters from the geometric parameters describing the spectacle frame and describing the position of the eyes, wherein the data record describing the geometric parameters of the spectacle frame is generated from at least two images, calibrated with respect to one another, of the head wearing the spectacle frame or of at least two images, calibrated with respect to one another, of the spectacle frame.
The examiner respectfully disagrees with the applicant.  It is noted that Fonte discloses calculate the centration parameters from the geometric parameters describing the spectacle frame and describing the position of the eyes, wherein the data record describing the geometric parameters of the spectacle frame is generated from at least two images, calibrated with respect to one another, of the head wearing the spectacle frame or of at least two images, calibrated with respect to one another, of the spectacle frame (figs. 30 and 31; pars. 169, 170, 178-181, 207, 208, 308, 310; also note that pars. 178-181, 214 where the eyewear model is automatically adapted to fit the face model in order to obtain the optimal ratio of the eyewear width to face width.  The images of the eyewear 3103, 3105, and 3106 are .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 29-46 and 48-57 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fonte et al. (US 20150055085).
Regarding claim 29, Fonte discloses a computer-implemented method for determining centration parameters (pars. 178-181), the method comprising: 
providing at least two images of a head of a subject, wherein the at least two images are calibrated with respect to one another, wherein the at least two images are recorded from different directions of view (pars. 128, 129), and 

providing a three-dimensional data record describing geometric parameters of a spectacle frame, wherein the geometric parameters of the spectacle frame and the geometric parameters describing the position of the eyes of the subject are related to one another by a rigid transformation; calculating the centration parameters from the geometric parameters describing the spectacle frame and describing the position of the eyes of the subject (pars. 169, 170, 178-181); and 
providing the data record describing the geometric parameters of the spectacle frame as at least one three-dimensional point cloud (figs. 30 and 31; par. 38, 169, 170, 178-181, “A model or 3D model includes a point-cloud…”, “a 3D parametric model is created by the eyewear manufacturer, including the frames and or frames and lenses”).
Regarding claim 30, see teachings of claim 29.  Fonte further discloses wherein a plurality of three-dimensional point clouds is provided for different parts of the spectacle frame (pars. 133, 141, where surface meshes can be replaced by point clouds in facial model construction, and where it is also disclosed that the configurable eyeglass frame model can also be represented as a 3D surface mesh; figs. 30 and 31; par. 38, 169, 170, 178-181, 249, “A model or 3D model includes a point-cloud…”, “a 3D parametric model is created by the eyewear manufacturer, including the frames and or frames and lenses”; also note that in par. 249, multiple views of the eyewear is displayed).
Regarding claim 31, see teachings of claim 29.  Fonte further discloses wherein the data record describing the geometric parameters of the spectacle frame comprises figs. 30 and 31; par. 38, 169, 170, 178-181, 249, “A model or 3D model includes a point-cloud…”, “a 3D parametric model is created by the eyewear manufacturer, including the frames and or frames and lenses”; also note that in par. 249, multiple views of the eyewear is displayed).
Regarding claim 32, see teachings of claim 29.  Fonte further discloses further comprising: calculating an orientation of the at least one three-dimensional point cloud in space (pars. 133, 141, where surface meshes can be replaced by point clouds in facial model construction, and where it is also disclosed that the configurable eyeglass frame model can also be represented as a 3D surface mesh; figs. 30 and 31; par. 38, 169, 170, 178-181, 249, “A model or 3D model includes a point-cloud…”, “a 3D parametric model is created by the eyewear manufacturer, including the frames and or frames and lenses”; also note that in par. 249, multiple views of the eyewear is displayed).
Regarding claim 33, see teachings of claim 29.  Fonte further discloses further comprising: generating the data record describing the geometric parameters of the spectacle frame with at least one of: a segmentation of silhouettes of the spectacle frame in the individual images, a 3D reconstruction method, or a machine learning method (figs. 30, 31; pars. 128, 129, 132-159, and also note pars. 178-181, where the images of the spectacle frame are shown and the parameters of the spectacle frame is automatically adapted to align with the facial features of the user).
Regarding claim 34, Fonte discloses a computer-implemented method for determining centration parameters, the method comprising: providing at least two images of a head of a subject, wherein the at least two images are calibrated with respect to one another, wherein the at least two images are recorded from different directions of view, and wherein geometric parameters describing a position of eyes of the subject are ascertained by a geometric determination of position; providing a three-dimensional data record describing geometric parameters of a spectacle frame, wherein the geometric parameters of the spectacle frame and the geometric parameters describing the position of the eyes of the subject are related to one another by a rigid transformation; calculating the centration parameters from the geometric parameters describing the spectacle frame and describing the position of the eyes of the subject, wherein the centration parameters are calculated from the geometric parameters describing the spectacle frame and describing the position of the eyes subject, and wherein the geometric parameters of the spectacle frame and the geometric parameters describing the position of the eyes of the subject are related to one another without provision of a reference object that defines a position and orientation in space or that defines a scale, wherein the data record describing the geometric parameters of the spectacle frame is generated with at least one of: a segmentation of the silhouettes of the spectacle frame in the individual images, a 3D reconstruction method, or a machine learning method (see teachings of claims 29 and 33).
Regarding claim 35, see teachings of claim 29.  Fonte further discloses wherein the data record describing the geometric parameters of the spectacle frame is generated from the at least two images of the head subject wearing the spectacle frame 
Regarding claim 36, Fonte discloses a computer-implemented method for determining centration parameters, the method comprising: providing at least two images of a head of a subject, wherein the at least two images are calibrated with respect to one another, wherein the at least two images are recorded from different directions of view, and wherein geometric parameters describing a position of eyes of the subject are ascertained by a geometric determination of position; providing a three-dimensional data record describing geometric parameters of a spectacle frame, wherein the geometric parameters of the spectacle frame and the geometric parameters describing the position of the eyes of the subject are related to one another by a rigid transformation; calculating the centration parameters from the geometric parameters describing the spectacle frame and describing the position of the eyes of the subject, wherein the centration parameters are calculated from the geometric parameters describing the spectacle frame and describing the position of the eyes subject, and wherein the data record describing the geometric parameters of the spectacle frame is generated from at least two images, calibrated with respect to one another, of the spectacle frame, and wherein the data record describing the geometric parameters of the spectacle frame is generated by at least one of: a segmentation of the silhouettes of the spectacle frame in the individual images, a 3D reconstruction method, or a machine learning method (see teachings of claims 29 and 33).
Regarding claim 37, Fonte discloses a computer-implemented method for determining centration parameters, the method comprising: providing at least two 
Regarding claim 38, see teachings of claim 29.  Fonte further discloses wherein the data record describing the geometric parameters of the spectacle frame comprises one or more predetermined points of the spectacle frame or wherein points of the spectacle frame are calculated (pars. 133, 141, 169, 170).
Regarding claim 39, see teachings of claim 29.  Fonte further discloses wherein the spectacle frame has lens rims, and wherein the lens rims are determined from the data record describing the geometric parameters of the spectacle frame (par. 173).
Regarding claim 40, see teachings of claim 29.  Fonte further discloses further comprising: projecting the data record describing the geometric parameters of the spectacle frame onto a two-dimensional plane (par. 107).
Regarding claim 41, see teachings of claims 29 and 39.  Fonte further discloses further comprising: approximately fitting at least one of: a three-dimensional model for the spectacle frame, parts of the spectacle frame, or the lenses of the spectacles to the three-dimensional data record or to the determined lens rims (pars. 123-127, 173).
Regarding claim 42, see teachings of claims 29, 39, and 41.  Fonte further discloses wherein the three-dimensional model for the spectacle lenses comprises or consists of lens surfaces, lens planes, or lens surfaces and lens planes (pars. 169, 170).
Regarding claim 43, see teachings of claims 29, 39, and 41.  Fonte further discloses wherein the three-dimensional model is a parametric model, and wherein parameters of the parametric model are fitted (pars. 51, 253).
Regarding claim 44, see teachings of claims 29, 39, and 41.  Fonte further discloses wherein the three-dimensional model is produced from example data by means of machine learning (pars. 52, 53, 104, 285).
Regarding claim 45, see teachings of claim 29.  Fonte further discloses wherein the geometric determination of position and/or the production of the data record 
Regarding claim 46, Fonte discloses a computer program stored on a non-transitory storage medium and having program code for carrying out the method as claimed in claim 29, when the computer program is loaded onto a computer and executed on the computer (see teachings of claim 29).
Regarding claim 48, Fonte discloses a computer, comprising a non-transitory storage memory, wherein the computer program as claimed in claim 46 is stored in the non-transitory storage memory, and a processor configured to execute the computer program stored in the non- transitory storage memory (see teachings of claims 29, 46, wherein the memory is inherently disclosed in the computer system).
Regarding claim 49, see teachings of claim 48.  Fonte further discloses wherein the processor is configured to provide at least two calibrated images of the head recorded at the same time from different directions of view and to ascertain geometric parameters describing the position of the eyes by a geometric determination of position, to provide a three-dimensional data record describing geometric parameters of the spectacle frame, to relate the geometric parameters of the spectacle frame and the geometric parameters describing the position of the eyes to one another with a rigid transformation and to calculate the centration parameters from the geometric parameters describing the spectacle frame and describing the position of the eyes (see teachings of claim 29).
Regarding claim 50, Fonte discloses an apparatus for determining centration parameters, the apparatus comprising: a first camera for recording a first image from a 
Regarding claim 51, Fonte discloses an apparatus for determining centration parameters, the apparatus comprising: a first camera for recording a first image from a first direction of view, a second camera, calibrated with respect to the first camera, configured to record a second image from a second direction of view that differs from the first direction of view, and a computer having a non-transitory storage memory in which a computer program is stored, the computer program comprising program code 
Regarding claim 52, Fonte discloses an apparatus for determining centration parameters, the apparatus comprising: a first camera for recording a first image from a first direction of view, a second camera, calibrated with respect to the first camera, configured to record a second image from a second direction of view that differs from the first direction of view, and a computer having a non-transitory storage memory in which a computer program is stored, the computer program comprising program code instructing the apparatus to: provide at least two calibrated images, recorded from different directions of view, of the head of a subject; ascertain geometric parameters that describe the position of the eyes with a geometric determination of position; provide a three-dimensional data record describing geometric parameters of a spectacle frame; 
Regarding claim 53, Fonte discloses a method for centering at least one spectacle lens in a spectacle frame, the method comprising: determining the centration parameters with the method as claimed in claim 29, and centering the at least one spectacle lens with the determined centration parameters in the spectacle frame (pars. 178-181, 203, 210, 211; see teachings of claim 29).
Regarding claim 54, Fonte discloses a method for grinding at least one spectacle lens into a spectacle frame, the method comprising: determining the centration parameters with the method as claimed in claim 29, and grinding the at least one spectacle lens; and arranging the at least one spectacle lens in the spectacle frame on the basis of the determined centration parameters (par. 299, where production of the eyewear includes grinding at least one spectacle lens in the frame).
Regarding claim 55, Fonte discloses a method for producing a spectacle lens, the method comprising: grinding the spectacle lens into a spectacle frame according to the method as claimed in claim 54 (par. 299, where production of the eyewear includes grinding at least one spectacle lens in the frame).
Regarding claim 56, Fonte discloses a method for producing a pair of spectacles, the method comprising: centering a first and a second spectacle lens of the pair of spectacles with the method as claimed in claim 53 (pars. 36, 299, 303).
Regarding claim 57, Fonte discloses a computer-implemented method for determining centration parameters, the method comprising: providing at least two images of a head of a subject, wherein the at least two images are calibrated with respect to one another, wherein the at least two images are recorded from different directions of view, and wherein geometric parameters describing a position of eyes of the subject are ascertained by a geometric determination of position; providing a three-dimensional data record describing geometric parameters of a spectacle frame, wherein the geometric parameters of the spectacle frame and the geometric parameters describing the position of the eyes of the subject are related to one another by a rigid transformation; calculating the centration parameters from the geometric parameters describing the spectacle frame and describing the position of the eyes of the subject; and providing the data record describing the geometric parameters of the spectacle frame as at least one three-dimensional point cloud, wherein the data record describing the geometric parameters of the spectacle frame includes the orientation of the at least one three-dimensional point cloud in space (see teachings of claims 29-34).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claim 47 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,441,168 (hereinafter refer to as ‘168) in view of Fonte et al. (US 2015/0055085. 
Regarding claim 47, ‘168 and Fonte discloses a process of utilizing an apparatus for carrying out a computer-implemented method as claimed in claim 29 (see teachings of claim 29), wherein the apparatus comprises: a camera carrier, which partly encloses an interior that is open to a top, to a bottom and to a rear side of the apparatus, wherein the camera carrier carries at least three cameras which are arranged between two free ends of the camera carrier and directed toward the interior; and an illumination device configured to illuminate the interior and being mounted on the camera carrier has an illumination device (claim 22).

Claim 47 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,571,721 (hereinafter refer to as ‘721) in view of Fonte et al. (US 2015/0055085). 
Regarding claim 47, ‘721 and Fonte discloses a process of utilizing an apparatus for carrying out a computer-implemented method as claimed in claim 29 (see teachings of claim 29), wherein the apparatus comprises: a camera carrier, which partly encloses an interior that is open to a top, to a bottom and to a rear side of the apparatus, wherein the camera carrier carries at least three cameras which are .

Claim 47 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,942,375 (hereinafter refer to as ‘375) in view of Fonte et al. (US 2015/0055085). 
Regarding claim 47, ‘375 and Fonte discloses a process of utilizing an apparatus for carrying out a computer-implemented method as claimed in claim 29 (see teachings of claim 29), wherein the apparatus comprises: a camera carrier, which partly encloses an interior that is open to a top, to a bottom and to a rear side of the apparatus, wherein the camera carrier carries at least three cameras which are arranged between two free ends of the camera carrier and directed toward the interior; and an illumination device configured to illuminate the interior and being mounted on the camera carrier has an illumination device (claim 1).

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486